Citation Nr: 0608027	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  03-14 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  The RO, in pertinent part, granted 
service connection for PTSD and assigned an initial 30 
percent disabling rating effective June 2002.  The same 
decision also granted service connection for Type II diabetes 
mellitus associated with herbicide exposure and assigned an 
initial 20 percent disabling rating effective June 2002.

The veteran's claims were previously before the Board in May 
2005.  In its decision, the Board denied the veteran's claim 
to an initial rating in excess of 20 percent for the service-
connected Type II diabetes mellitus.  As such, the matter is 
no longer in appellate status.  The Board remanded the 
instant claim for further development and adjudication in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA).  The matter has been returned to the Board and is now 
ready for appellate disposition.

The veteran presented testimony before the Board in July 
2004.  The transcript has been obtained and associated with 
the claims folder. 


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The veteran's PTSD has been not been productive of 
occupational and social impairment due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impairment in short-term and long-term memory; or 
impaired abstract thinking.  


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.    §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); Dingess/Hartman v. Nicholson, No. 
01-1917, slip op. at 19 (U.S. Vet. App. March 3, 2006).   

2.  The criteria for an initial disability rating in excess 
of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA, enacted on November 9, 2000, emphasized VA's 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, and it affirmed 
VA's duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in July 2002 prior to the initial decision 
on the original claim for service connection in August 2002.  
Therefore, the timing requirement of the original VCAA notice 
as set forth in Pelegrini has been met and to decide the 
appeal would not be prejudicial to the claimant.  

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the July 2002 
letter as to what kinds of evidence was needed to 
substantiate his original claim of entitlement to service 
connection for PTSD.  The veteran was informed that evidence 
towards substantiating his claim would be (1) evidence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  A separate PTSD questionnaire was also sent to the 
veteran in July 2002

As noted above, the July 2002 VCAA notice was properly 
tailored to the application for service-connected benefits.  
The RO awarded service connection for PTSD in the August 2002 
rating decision and assigned an initial 30 percent evaluation 
effective June 2002.  Therefore, section 5103(a) notice 
served its purpose, and its application is no longer required 
because the original claim has been "substantiated."  
Dingess/Hartman v. Nicholson, No. 01-1917, slip op. at 19 
(U.S. Vet. App. March 3, 2006).   

In the veteran's February 2003 notice of disagreement (NOD) 
he took issue with the initial 30 percent rating assigned for 
PTSD and is presumed to be seeking the maximum benefit 
available under the law.  Id.; see also AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, VA is required under 38 U.S.C.A. 
§§ 5103A and 7105(d), to advise the veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  The veteran contends that that the RO 
failed to notify him of the specific information he would 
need to substantiate his claim.  He also argues that the RO 
failed to assist him by providing him with an adequate 
medical examination.  The Board shall address the notice 
issue first.

As in the instant case, a claimant may disagree with the 
assigned rating by filing an NOD.  Under 38 U.S.C.A. § 7105, 
"where the claimant...files [a timely NOD] with the decision 
of the [RO], the [RO] will take such development or review 
action as it deems proper under the provisions of regulations 
not inconsistent with this title.  If such action does not 
resolve the disagreement... the [RO] shall prepare a[n 
statement of the case (SOC)]."  38 U.S.C.A. § 7105(d)(1).  

In the instant case, the RO properly issued a March 2003 SOC, 
which contained the pertinent criteria for establishing a 
higher initial rating, the new issue.  The SOC included: (1) 
a summary of the evidence in the case pertinent to the issue 
with which disagreement has been expressed; (2) a citation to 
pertinent laws and regulations and a discussion of how such 
laws and regulations affected the agency's decision; and (3) 
the decision on the issue and a summary of the reasons for 
such decision.  The Board specifically notes the SOC set 
forth the relevant diagnostic code (DC) for PTSD (38 C.F.R. 
§ 4.130, DC 9411 (2002)), and included a description of the 
rating formula for all possible schedular ratings for PTSD 
from 0% to 100%.  In a letter accompanying the March 2003 
SOC, the veteran was notified how to appeal the decision on 
his claim.  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b), and continued to assist the veteran under section 
5103A, by informing him of what was necessary to achieve a 
higher initial rating for his service-connected PTSD.  
Dingess, slip op at. 23-24.  

Moreover, an additional VCAA letter was sent to the veteran 
in May 2005, which notified the veteran that in order to 
establish entitlement to an increased rating for his service-
connected PTSD, the evidence must show that his disability 
had increased in severity.  In the May 2005 letter, the 
veteran was specifically informed of the "fourth element," 
i.e., to provide any evidence in his possession that 
pertained to the claim.  Thus, the Board finds that he was 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  

The veteran was also asked to complete VA Form 21-4142, 
Authorization and Consent to Release Information to VA, for 
Dr. PKG.  The veteran failed to respond to the notice.  
Though the May 2005 letter was sent after the August 2002 
rating decision, which granted service connection for PTSD, 
the "essential fairness" of the adjudication was not 
affected by that late notice as the veteran has had a 
meaningful opportunity to participate effectively in VA's 
processing of his claim.  Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005); Dingess, slip op at. 21-22. 

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error.  

Service medical and personnel records, reports of VA 
examination dated between 1974 and 2005, and a January 1970 
psychiatric evaluation have been obtained in support of the 
claim on appeal.  The veteran presented testimony before the 
undersigned in a July 2004 Central Office hearing.  The 
transcript has been obtained and associated with the claims 
folder.  As noted earlier, pursuant to the May 2005 Board 
remand, the RO asked the veteran to complete VA Form 21-4142, 
Authorization and Consent to Release Information to VA, for 
private medical records from Dr. PKG.  The veteran failed to 
respond to the notice.  Any further attempts to obtain these 
records would be futile.  38 C.F.R. § 3.159(c)(1).

The veteran also contends that the RO failed to assist him as 
the October 2005 medical examination was inadequate.  His 
first argument is that the exam work sheet used was entitled 
the "Initial Evaluation for PTSD."  The Board finds that 
regardless of the exam's title, the examination was thorough 
and contemporaneous and considered the veteran's prior 
medical examinations and treatment.  38 C.F.R. § 4.1.  
Despite veteran's arguments to the contrary, the examination 
contained sufficient detail to evaluate the veteran's current 
level of disability attributed to the service-connected PTSD 
as directed by the Board in paragraph 2 of the May 2005 
Remand.  38 C.F.R. § 4.2; Stegall v. West, 11 Vet. App. 268 
(1998).  The examiner addressed the veteran's past medical 
history, his performance in employment, his functioning with 
regard to activities of daily living, and his social and 
occupational impairment.  While the veteran contests the 
examiner's credentials, the physician who conducted the 
October 2005 VA examination is a medical doctor (MD).  There 
is no indication that the doctor has not had proper training 
to conduct a psychiatric examination.  Further, the 
examination itself shows knowledge and familiarity in 
evaluating psychiatric disorders, specifically in affording 
diagnoses along Axis I through V.  The Board finds the 
veteran's arguments with regard to the adequacy of the 
October 2005 VA examination to be without merit.  

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Analysis

The veteran contends that his service-connected PTSD warrants 
an initial rating in excess of 30 percent disabling.  He 
testified before the Board in July 2004 that an increase was 
warranted due to such symptoms as outbursts of anger, 
sleeplessness, nightmares with associated night sweats, 
social isolation, audio hallucinations, panic attacks, and 
occupational impairment.  

Historically, service connection for PTSD was awarded in an 
August 2002 rating decision.  The RO assigned a 30 percent 
rating effective June 2002.  The veteran is appealing the 
original assignment of the 30 percent rating following the 
award of service connection.  As such, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet. App. 
119, 125-126 (1999).

The veteran's PTSD has been rated under 38 C.F.R. § 4.130, DC 
9411, as 30 percent disabling.  A 30 percent disability 
evaluation is assigned under the general rating formula for 
mental disorders where the evidence shows occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events).

The Board has thoroughly reviewed all the evidence of record, 
to include but not limited to, the veteran's service medical 
and personnel records, reports of VA examination dated 
between 1974 and 2005, a January 1970 psychiatric evaluation, 
and testimony presented before the Board in November 2004.  
After careful consideration, the Board finds that the 
veteran's PTSD more closely approximates the criteria for the 
current 30 percent rating.  

In this regard, upon VA examination in July 2002, the veteran 
presented with subjective complaints of sleeplessness, 
nightmares, and flashbacks.  He indicated that he was not 
able to sleep in front of a window and that he needed a wall 
behind his back.  He further complained of bouts of outrage, 
constant ringing in his ears, hypervigilance, social 
isolation, and feelings of dysphoria.  The veteran denied any 
symptoms of psychosis or mania, or obsessive or ritualistic 
types of behavior.  

Mental status examination showed the veteran was depressed 
and his affect was apprehensive.  There was no evidence of 
any psychomotor agitation or retardation.  His speech was 
normal, spontaneous, coherent, and goal directed.  There were 
no aphasias.  The veteran's thought process was coherent and 
goal directed.  Thought content was ruminative about 
insomnia, flashbacks, and nightmares.  He did endorse hearing 
people call his name at times. The veteran was oriented times 
three.  Recent and remote memory was intact.  The veteran 
denied suicidal or homicidal ideation.  He had good insight 
into his physical and emotional status.  He denied any 
psychiatric hospitalizations.  The veteran informed the 
examiner that during the period after his return from Vietnam 
until 1984 when he was injured on the job, he worked for Ford 
Motor Company.  He also stated that he had owned and operated 
a bar for the last 18 years.  The veteran noted the bar had 
been for sale for the last four months because he could not 
handle the upkeep any more.  The veteran was divorced during 
service in 1968.  

The veteran was diagnosed with chronic PTSD and depression, 
not otherwise specified.  He was assigned a Global Assessment 
of Functioning Scale Score (GAF) of 61, which according to 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition of the American Psychiatric Association (DSM-
IV), is indicative of some mild symptoms or some difficulty 
in social and occupational functioning, but generally 
functioning pretty well and having some meaningful 
interpersonal relationships.  The veteran was considered 
competent for VA purposes and able to manage his funds.

The veteran was afforded an additional VA examination in 
October 2005.  The veteran's claims folder was reviewed in 
detail, to include the aforementioned VA examination.  The 
veteran complained of insomnia, nightmares, and outbursts of 
anger.  The veteran denied suicidal and homicidal ideation.  
He complained of episodes of hyperventilation three to four 
times a day when he got upset or thought about the past.  The 
veteran admitted to ringing in his ears.  He indicated that 
the smell of burning flesh or meat or seeing lightening 
reminded him of Vietnam.  He indicated that he could not 
sleep near a window.  He endorsed feelings of hypervigilance 
and lack of motivation to clean or cook.  The veteran 
informed the examiner that his brother was running his bar 
for him.  

Mental status examination revealed the veteran was dysphoric.  
His affect was appropriate.  Speech was slow, but coherent 
and relevant.  There were no signs of psychosis.  The veteran 
was alert and oriented times three.  He was able to remember 
2/3 words after five minutes.  The veteran's general fund of 
knowledge, insight, and judgment were fair.  The veteran was 
again assigned a GAF of 61 reflecting only mild PTSD symptoms 
and no decline since 2002.  The examiner noted the veteran 
was able to live independently with the support of his family 
and he had good relationships with his brother and mother.  
Occupational and social impairment were classified as mild.

While an initial 30 percent rating is warranted, there is no 
objective medical evidence to warrant an increase to 50 
percent disabling.  Specifically, there is no evidence that 
shows occupational and social impairment are due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment in short-term and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); or impaired abstract 
thinking.  Disturbances of motivation and mood are reflected 
in the current 30 percent rating.  

The most recent VA examination dated in 2005 shows the 
veteran maintained good relationships with his brother and 
mother.  VA examinations in 2002 and 2005 show the veteran 
maintained employment with Ford Motor Company from his 
discharge from service until 1984, approximately 15 years, 
and owned and operated a bar for 18 years.  Despite 
assertions by the veteran's representative that PTSD 
interferes with the veteran's ability to maintain effective 
employment, in the veteran's May 2003 substantive appeal he 
noted that he was unable to work due to his "sugar."  While 
the veteran has described panic attacks consisting of 
hyperventilating more than once a week, outbursts of anger, 
and occasional olfactory and auditory hallucinations, listed 
in the diagnostic criteria for 50, 70, and 100 percent 
ratings respectively, the overall disability picture more 
nearly approximates the criteria for the 30 percent rating 
and thus, the lower rating shall remain in effect.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's PTSD 
and its effects on his earning capacity and ordinary 
activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  At 
present, however, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than those 
noted above.  See Fenderson, 12 Vet. App. at 125-126.

The Board has also considered the assignment of an 
extraschedular evaluation in the instant case.  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  Though the Board is still obligated to seek 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the criteria and obviously considered them, it 
did not grant compensation benefits on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The Board does not find 
the veteran's disability picture to be unusual or exceptional 
in nature as to warrant referral of his case to the Director 
or the Under Secretary for review for consideration of 
extraschedular evaluation under the provisions of 38 U.S.C.A. 
§ 3.321(b)(1).  

In this regard, the Board notes that the veteran's PTSD has 
not required inpatient care or by itself markedly interfered 
with employment.  The 30 percent rating adequately 
compensates the veteran for the nature and extent of severity 
of his 
PTSD.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
matter.


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for PTSD is denied.


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


